Title: From Benjamin Franklin to Etienne-François, Marquis Turgot, 25 April 1781
From: Franklin, Benjamin
To: Turgot, Etienne-François, marquis de Sousmont



Monsieur le Marquis
Passy le 25 Avril 1781.
J’ai l’honneur de vous envoyer, par le Porteur de la présente, un Livre qui appartient à la Bibliotheque de feu M. votre Frere, et qu’il a eu la bonté de me prêter.
Peu de tems avant sa Mort j’ai fait venir de Londres pour lui, une Machine d’une Nouvelle Invention pour copier des Lettres ou autres Ecrits; elle a été portée chèz lui, et posée dans la Chambre avant celle ou il couchoit. Comme je n’ai pas èté payé pour cette Machine, et qu’elle pouroit ne pas vous être utile, desirant d’ailleurs obliger un de mes Amis en la lui cedant; Je vous prie de vouloir bien donner vos Ordres pour qu’elle me soit envoyée avec ses Accessoires, chèz M. l’Abbé Morellet, Batiment neuf des Feuillants, Rue St Honoré.
J’ai l’honneur d’etre, Monsieur le Marquis, Votre très h. et tr. ob. serviteur
M. le Marquis Turgot


Accessoires a la Presse

Une Rame de Papier de Soie très mince.
4 Papiers huillés
4 Paquets de Poudre pour faire de l’Encre
2 Bouteilles d’Encre

Un Morceau d’Etoffe de laine verte
Plusieurs Cartons en feuille
& un petit Livre en Anglois contenant des Instructions pour se servir de la Machine.


